Citation Nr: 1719821	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas denying entitlement to service connection for diabetes.

This matter was previously before the Board in May 2015 and remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2010, the Veteran was afforded a VA medical examination in relation to his claim.  The examiner noted that the Veteran had a history of diabetes for many years prior to the examination; that Veteran reported the diabetes diagnosis was after service; and that Veteran never deployed to the Republic of Vietnam.  However, the examiner failed to provide an opinion as to whether the Veteran's diabetes was related to military service.  As such, a remand is necessary to obtain a VA examination and opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson,  21 Vet. App. 303 (2007).  

Also, there is evidence of record that the Veteran applied for disability benefits from the Social Security Administration (SSA).  In an August 2010 letter, the SSA requested VA medical records in connection with a disability claim the Veteran filed.  The letter specifically requested records associated with diabetes.  To date, the Veteran's SSA records have not been obtained by VA and it appears that such records may be relevant to the appeal.  The duty to assist requires VA to obtain potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Finally, the AOJ should identify and obtain any pertinent, outstanding VA and private treatment records that are not currently associated with the claims files.  38 U.S.C.A. § 5103A (West 2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any private doctor who has treated his diabetes.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request complete records.  Also, obtain complete VA treatment records since June 2010.

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2016). 

2.  Request the Veteran's records from SSA in connection with his disability claim to include any medical records upon which any SSA decisions were based.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.

3.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his diabetes.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted. 

a) The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's current disability had onset in service, or is otherwise related to his active service.  

b) The examiner is to indicate whether it is at least as likely as not such diabetes had onset within one year of service discharge. 

A complete rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


